Citation Nr: 1123137	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied entitlement to a TDIU.  

In February 2009, the Board remanded the claim for a TDIU for further development.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for a left below the knee amputation (rated 40 percent disabling), left knee arthritis (rated 30 percent disabling), and residuals of a head laceration (rated 0 percent disabling).  

3.  There is competent and probative evidence that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

In this case, the Veteran has been granted service connection for a left below the knee amputation (rated 40 percent disabling), left knee arthritis (rated 30 percent disabling), and residuals of a head laceration (rated 0 percent disabling).  The current combined rating is 60 percent.  Since the Veteran's service-connected disabilities resulted from a single accident (an in-service motorcycle accident), and the combined disability rating is 60 percent, the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Considering the pertinent evidence in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

In September 2004, the Veteran filed his current claim for a TDIU.  In an October 2004 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported that he was unable to work due to the loss of his left leg and a heart condition.  He reported previous employment in body work, as a mechanic, and pulling mobile homes.  He added that he had tried to obtain employment as a truck driver since becoming disabled.  In describing his education and training, he reported that he had received his GED and had additional training as a machine shop machinist and a welder.  

In October 2004, the Veteran's former employer reported that the Veteran had last been employed by them in May 1996, as a mechanic.  The employer stated that he had overlooked the Veteran's physical disability, which had prevented him from working normal hours, and added that he was not currently working because he was physically unable.  

The Veteran was afforded a VA examination to evaluate his employability in October 2004.  He reported that he was a retired mechanic and had also worked as a truck driver, but had not worked in 12 years secondary to his conditions.  The Veteran reported that his left leg and knee had decreased strength and he fell frequently because of left knee subluxation.  He added that the left leg stump had edema when he took of his prosthesis, and, thus, he was unable to put it back on during the day.  He also stated that his gait was off because of decreased strength in his left leg, and so he used a cane when he would be doing additional walking.  He described daily intermittent pain to the left knee and stump and added that he experienced flare-ups of pain which occurred with increased use, about once every two weeks.  

The examiner described physical examination findings from examination in May 2004, at which time the left knee stump was well-healed.  There was slight swelling and tenderness on removal of the prosthesis.  The left knee was slightly tender to palpation in the medial, lateral, and distal aspects of the joint.  There was decreased range of motion, from 0 to 70 degrees.  It was noted that the Veteran lacked 70 degrees of left knee flexion secondary to decreased strength and decreased range of motion.  The most limiting factor on range of motion testing was pain.  The Veteran denied any problems with his head laceration other than times of aching in the area of the scar, although he was unsure when and how often this occurred.  There was no obvious scarring on examination.  The pertinent diagnoses were left below the knee amputation with residual pain, chondrocalcinosis of the menisci indicating pseudogout, and mild osteoarthritis of the patellofemoral joint.  The examiner opined that the Veteran would not be able to perform his previous employment as a truck driver secondary to his diabetic status, neuropathy, and inability to drive a manual transmission with his left leg prosthesis without causing significant pain.  The examiner added that sedentary capabilities were limited secondary to complications of diabetes.  

In correspondence dated in March 2005, P.T.B., Jr. stated that he tried to employ the Veteran as a bartender, but he was unable to perform the necessary duties due to his disabilities.  The same month, J.S. reported that he had previously employed the Veteran as an auto technician, but he was unable to keep him as an employee due to his disabilities.  Specifically, he stated that the Veteran's left knee repeatedly went out, he had a difficult time getting to a standing position from sitting, and had problems getting back to his feet unassisted if he had to use the floor creeper to go under a car.  In correspondence also received in March 2005, J.J. indicated that the Veteran had worked for him until May 1996 as his injuries would not allow him to perform the duties expected of him as an auto and truck mechanic.  He added that the job of a mechanic is rigorous, and requires good strength in the legs, knees, and hips.    

The Veteran was most recently afforded a VA examination in June 2009.  At that time, he reiterated that he was a retired mechanic and truck driver, and reported that he had not worked for 15 years.  He described numerous service-connected and non-service connected disorders.  In particular, the Veteran described numbness, tingling, and pain in the right foot, which required that he be very careful in doing any type of home maintenance, although he had no difficulty while he was working as a truck driver and did not engage in hobbies or sports.  He added that, when working as a handyman, he had difficulty with his balance in doing repair activities, and could not use a ladder.  He reported that cold weather increased his pain to level 6.  He also described numbness, tingling, and pain in both his hands, which increased by 50 percent in cold weather, and flared-up in any temperature of 60 degrees or below.  In describing his functional impairment, the Veteran stated that his hand symptoms caused difficulty in home maintenance and carrying heavy objects, and would cause problems with handyman-type work due to lifting objects such as bricks.  

In describing impairment related to his service-connected disabilities, the Veteran was not able to precisely point out his head scar, and the examiner was unable to locate a scar on the scalp, although there was a scar approximately 1 cm. long and 1 mm. wide above the right eyebrow.  There was no inflammation, ulceration, edema, keloid formation, adherence to underlying tissue, underlying tissue damage, or tenderness with palpation of this scar.  In regard to his left lower extremity, the Veteran reported occasional breakdown of the scar at the end of the stump (which he treated with Neosporin).  He also stated that he experienced occasional swelling in the stump, which precluded him from wearing his prosthesis.  He reported pain in the left knee and stump with walking one block (level 3 or 4 pain) and walking fifteen minutes (level 1 pain).  He denied pain sitting for one hour, but stated that he had pain to a level 3 or 4 in cold, damp weather.  He reported redness and tenderness, weakness, and instability in the left knee and stump, and added that his left knee had been giving out, resulting in several falls.  He denied any problems with home maintenance, his job, any hobbies, or sports due to his left knee and stump pain.  

Examination of the left lower extremity revealed significant atrophy of the left leg.  The examiner commented that there was muscle wasting and atrophy of the left thigh and stump secondary to the left below the knee amputation.  Examination of the left knee revealed flexion with pain at 95 degrees, with no further range of motion possible.  The examiner commented that the Veteran lacked 45 degrees of flexion and had increased pain with repetitive range of motion testing.  There was slight laxity with anterior and posterior drawer testing of the left knee, although the medial and collateral ligaments appeared stable with varus and valgus pressure.  

The diagnoses following examination were type II diabetes mellitus, coronary artery disease, hypertension, diabetic neuropathy, erectile dysfunction, diabetic retinopathy, peripheral vascular disease, scar to the right forehead with no residuals, left below the knee amputation, left knee arthritis, left hip pain per the Veteran's report, fractured pelvis with residual pain secondary to a sledding accident prior to military service, facet joint arthropathy at L4-5 with residual pain, atrial fibrillation, congestive heart failure, gastroparesis, and obesity.  The examiner opined that the Veteran would have difficulty engaging in any type of industrial employment that required prolonged standing, walking, or working in cold weather due to poor balance and pain from his service-connected left below the knee amputation and left knee arthritis.  He added that the Veteran would have difficulty with any sedentary employment due to his nonservice-connected low back pain and diabetic neuropathy.  

The record reflects that the Veteran has nonservice-connected disabilities which affect his employability, as evidenced by the October 2004 opinion regarding the impact of diabetes on the Veteran's employability as a truck driver or in sedentary employment, and the June 2009 opinion that the Veteran would have difficulty with any sedentary employment due to his nonservice-connected low back pain and diabetic neuropathy.  Nevertheless, the June 2009 VA examiner specifically opined that the Veteran would have difficulty engaging in any type of industrial employment that required prolonged standing, walking, or working in cold weather due to poor balance and pain from his service-connected left below the knee amputation and left knee arthritis.  This opinion constitutes evidence that the Veteran would not be able to engage in physical employment (in light of the requirements of prolonged standing or walking) consistent with his previous work experience as a mechanic.  Moreover, although not requiring prolonged standing or walking, considering the October 2004 opinion, the Board also finds that the Veteran would be unable to work as a truck driver because of his service-connected left below the knee amputation.  

Based on the foregoing, and resolving all reasonable doubt in his favor, the Board finds that the October 2004 and June 2009 opinions provide competent and probative evidence that the Veteran's service-connected disabilities preclude physical employment.  This conclusion is bolstered by the March 2005 letters from the Veteran's former employers.  

While the October 2004 and June 2009 opinions do not indicate that the Veteran would be precluded from sedentary employment because of his service-connected disabilities, the pertinent inquiry is whether the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  Notably, the Veteran in this case has a GED and has not worked in over 15 years.  His prior work experience reflects physical employment in body work and as a mechanic and truck driver, with additional training as a machinist and a welder.  Notably, in his May 2011 Informal Hearing Presentation (IHP), the Veteran's representative reported that the Veteran had indicated that he had never been employed in a sedentary work environment.    

In light of the Veteran's level of education, his work history, and the lack of evidence of any vocational training or experience in a field that does not require physical exertion, the Board is unable to determine any substantially gainful occupation that the Veteran would be able to follow in light of his service-connected left lower extremity disabilities.  

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor on the question of unemployability, the Board finds that entitlement to a TDIU is established.


ORDER

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


